                                                                 1   MATTHEW T. DUSHOFF, ESQ.
                                                                     Nevada Bar No. 004975
                                                                 2   WILLIAM D. SCHULLER, ESQ.
                                                                     Nevada Bar No. 011271
                                                                 3   KOLESAR & LEATHAM
                                                                     400 South Rampart Boulevard, Suite 400
                                                                 4   Las Vegas, Nevada 89145
                                                                     Telephone: (702) 362-7800
                                                                 5   Facsimile: (702) 362-9472
                                                                     E-Mail: mdushoff@klnevada.com
                                                                 6              wschuller@klnevada.com
                                                                     JEFFREY A. SOBLE, ESQ. - (Pro Hac Vice)
                                                                 7   STEPHANIE ADAMO, ESQ. - (Pro Hac Vice)
                                                                     FOLEY & LARDNER LLP
                                                                 8   321 North Clark Street, Suite 2800
                                                                     Chicago, IL 60654-5313
                                                                 9   Telephone: (312) 832-5170
                                                                     Email: jsoble@foley.com
                                                                10          sadamo@foley.com
                                                                     -and-
                                                                11   NICHOLAS J. FOX, ESQ. - (Pro Hac Vice)
                    TEL: (702) 362-7800 / FAX: (702) 362-9472




                                                                     FOLEY & LARDNER LLP
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12   3759 Valley Centre Drive, Suite 300
                                                                     San Diego, CA 92130
                            Las Vegas, Nevada 89145




                                                                13   Telephone: (858) 847-6729
                                                                     Email: nfox@foley.com
                                                                14
                                                                     Attorneys for Defendants
                                                                15   ENTERPRISE LEASING COMPANY-WEST,
                                                                     LLC, and ENTERPRISE RENT-A-CAR
                                                                16   COMPANY OF LOST ANGELES, LLC

                                                                17                            UNITED STATES DISTRICT COURT
                                                                18                                      DISTRICT OF NEVADA
                                                                19                                               ***
                                                                20   CHETNABEN JARIWALA, an individual;                   CASE NO. 2:18-cv-01532-GMN-VCF
                                                                     HARDIK JARIWALA, an individual; POOJA
                                                                21   JARIWALA, an individual; KRISHNABEN
                                                                     JARIWALA, an individual; TOGESH                            STIPULATED PROTECTIVE
                                                                22   JARIWALA, an individual; PENUKA PATEL,                   ORDER AND PROPOSED ORDER
                                                                     an individual; DAXABEN JARIWALA,                                  ON SAME
                                                                23   individually and as her to the Estate of
                                                                     KIRITKUMAR JARIWALA; HERISAN
                                                                24   JARIWALA as heir to the Estate of
                                                                     KIRTIKUMAR JARIWALA; ABHISEK
                                                                25   JARIWALA as heir to the Estate of
                                                                     KIRITKUMAR JARIWALA: ROBERT
                                                                26   ANSAR as Special Administrator to the Estate
                                                                     of KIRTKUMAR JARIWALA, deceased,
                                                                27
                                                                                          Plaintiffs,
                                                                28

                                                                     3102395 (5940-25)                         Page 1 of 15
                                                                 1              vs.

                                                                 2   ENTERPRISE LEASING COMPANY-WEST,
                                                                     LLC, a foreign limited liability company;
                                                                 3   ENTERPRISE RENT-A-CAR COMPANY OF
                                                                     LOS ANGELES, LLC, a foreign limited-
                                                                 4   liability company; KIA MOTORS AMERICA,
                                                                     INC., a foreign corporation; DOES 1 through
                                                                 5   100; ROE BUSINESS ENTITIES 1 through
                                                                     100, inclusive jointly and severally,
                                                                 6
                                                                                                Defendants.
                                                                 7
                                                                     ENTERPRISE LEASING COMPANY-WEST,
                                                                 8   LLC, a foreign limited liability company,
                                                                 9                              Counter-Plaintiff,
                                                                10              vs.
                                                                11    KRISHNABEN JARIWALA, an individual,
                    TEL: (702) 362-7800 / FAX: (702) 362-9472
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12                               Counter-Defendant.
                            Las Vegas, Nevada 89145




                                                                13

                                                                14                                 STIPULATED PROTECTIVE ORDER
                                                                15             This Stipulated Protective Order (“Protective Order”) is stipulated to by and between
                                                                16   Plaintiffs Chetnaben Jariwala, Hardik Jariwala, Pooja Jariwala, Krishnaben Jariwala, Yogesh
                                                                17   Jariwala, Renuka Patel, Daxaben Jariwala, Herisan Jariwala, Abhisek Jariwala, and Robert
                                                                18   Ansara (as Special Administrator of the Estate of Kiritkumar Jariwala, deceased); Defendants
                                                                19   Enterprise Leasing Company—West, LLC, Enterprise Rent-A-Car Company of Los Angeles,
                                                                20   LLC, and Kia Motors America, Inc.; Counter-Claimant Enterprise Leasing Company—West,
                                                                21   LLC; and Counter-Defendant Krishnaben Jariwala; by and through the undersigned counsel, in
                                                                22   order to facilitate the exchange of information and documents that may involve production of
                                                                23   confidential, proprietary, and/or private information for which special protection from public
                                                                24   disclosure and from use for any purpose other than use in this litigation may be warranted, the
                                                                25   Parties stipulate as follows:
                                                                26             Definitions
                                                                27             1.        “Document,” whether used in the singular or plural, means any document or
                                                                28   electronically-stored information as set forth in the Federal Rules of Civil Procedure.

                                                                     3102395 (5940-25)                               Page 2 of 15
                                                                 1             2.        “Designating Party” means a Party or third party that produces information during

                                                                 2   the course of this litigation that is deemed “Confidential” pursuant to this Protective Order.

                                                                 3             3.        “Confidential Information” means any information that is designated as such by a

                                                                 4   Designating Party. Information may be designated “Confidential” only if the Designating Party

                                                                 5   has a good-faith basis for believing the information: (a) is confidential under federal or state law

                                                                 6   or regulations; or (b) contains sensitive personal, financial, or professional information, or

                                                                 7   confidential or proprietary business information, that is generally unavailable to the public and

                                                                 8   that, if made available to the public, may be injurious to that Party’s personal, financial,

                                                                 9   professional, or business interests.

                                                                10             4.        “Filing Party” shall mean any Party who seeks to file with the Court documents or

                                                                11   other papers reflecting information designated as “Confidential Information.”
                    TEL: (702) 362-7800 / FAX: (702) 362-9472
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12             5.        “Privilege” shall mean the attorney-client privilege, the attorney work-product
                            Las Vegas, Nevada 89145




                                                                13   doctrine, or any other legally recognized privilege, doctrine, or protection that may apply to

                                                                14   documents or information in this case.

                                                                15             Use of Confidential Information
                                                                16             6.        All Confidential Information produced or exchanged in the course of this

                                                                17   litigation shall be treated as confidential and shall be used solely to investigate, analyze,

                                                                18   prosecute, and defend that claims raised in this litigation and for no other purpose.

                                                                19             7.        Except as specifically provided for in this Protective Order or subsequent Court

                                                                20   orders, no Confidential Information shall be revealed, disclosed, or otherwise made known to

                                                                21   any person, or made available for inspection and copying to any person, who is not permitted to

                                                                22   see such Confidential Information pursuant to the terms of this Protective Order without express

                                                                23   written consent of the Designating Party.              Before receiving access to any Confidential

                                                                24   Information, each person identified below shall execute an agreement to be fully bound by this

                                                                25   Protective Order in the form of Exhibit A, attached hereto.
                                                                26                       a.     Court reporters employed in connection with this litigation;

                                                                27                       b.     Outside vendors who are necessary to assist counsel of record in this

                                                                28                              action in the preparation and trial of this action;

                                                                     3102395 (5940-25)                                Page 3 of 15
                                                                 1                       c.     Experts retained by counsel of record in this action;

                                                                 2                       d.     Deposition witnesses;

                                                                 3                       e.     Any person or entity to the extent required by operation of law, lawful

                                                                 4                              subpoena, or Court order; and

                                                                 5                       f.     Any other person with the consent, in writing, of all parties.

                                                                 6             8.        The Parties agree that the following individuals do not have to execute the

                                                                 7   agreement contained in Exhibit A hereto on the basis that the below individuals have been
                                                                 8   informed of the terms of this Protective Order and have agreed to be bound by the terms set forth

                                                                 9   herein as a result of their immediate relationship to this lawsuit:

                                                                10                       a.     Counsel of record in this action, including in-house counsel of the Parties

                                                                11                              as applicable;
                    TEL: (702) 362-7800 / FAX: (702) 362-9472
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12                       b.     Employees of counsel of record in this action;
                            Las Vegas, Nevada 89145




                                                                13                       c.     The Court;

                                                                14                       d.     Special masters, settlement judges and/or mediators;

                                                                15             9.        Every person given access to Confidential Information shall be advised that the

                                                                16   information is being disclosed pursuant to and subject to the terms of this Protective Order, and

                                                                17   may not be disclosed other than pursuant to the terms thereof.

                                                                18             10.       If any party intends to file with the Court or offer into evidence any document or

                                                                19   testimony claimed to reflect or contain Confidential Information, the Filing Party shall file a

                                                                20   motion to seal in compliance with the Court’s Local Rules of Practice and electronic filing

                                                                21   procedures for filing documents under seal. All papers filed under seal will remain sealed until

                                                                22   the court either denies the motion to seal or enters an order unsealing them.

                                                                23                       If the sole ground for a motion to seal is that the Designating Party has designated

                                                                24   a document or testimony as subject to protection pursuant to the Protective Order, the Filing

                                                                25   Party must, if practicable, notify the Designating Party at least seven days prior to filing the

                                                                26   designated document. The Designating Party must then make a good faith determination if the

                                                                27   relevant standard for sealing is met. To the extent the Designating Party does not believe the

                                                                28

                                                                     3102395 (5940-25)                               Page 4 of 15
                                                                 1   relevant standard for sealing can be met, it shall indicate that the document or testimony may be

                                                                 2   filed publicly no later than four days after receiving notice of the intended filing.

                                                                 3                       To the extent the Designating Party believes that relevant standard for sealing can

                                                                 4   be met, it shall provide a declaration supporting that assertion no later than four days after

                                                                 5   receiving notice of the intended filing. The Filing Party shall then attach that declaration to its

                                                                 6   motion to seal the designated material.           If the Designating Party fails to provide such a

                                                                 7   declaration in support of the motion to seal, the Filing Party shall file a motion to seal so

                                                                 8   indicating and the Court may order the document or testimony filed in the public record.

                                                                 9                       In the event of an emergency motion, of if the above notice period cannot be

                                                                10   given, the Filing Party shall file a motion to seal and the Designating Party shall file a declaration

                                                                11   in support of that motion to seal within three court days of its filing. If the Designating Party
                    TEL: (702) 362-7800 / FAX: (702) 362-9472
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12   fails to timely file such a declaration, the Court may order the document or testimony filed in the
                            Las Vegas, Nevada 89145




                                                                13   public record.

                                                                14             11.       Nothing in this Protective Order prevents use or disclosure of Confidential

                                                                15   Information beyond its terms if the Designating Party consents to such use or disclosure, or if the

                                                                16   Court, after notice to all affected parties, orders such use or disclosure.

                                                                17             12.       This Protective Order does not in any way restrict a Designating Party’s ability to

                                                                18   use its own Confidential Information for any purpose.

                                                                19             13.       Any third party producing documents in this litigation may avail itself of the

                                                                20   confidential treatment provided for in this Protective Order for its documents, information, or

                                                                21   testimony, by following the procedures provided herein. Any third party that wishes to produce

                                                                22   documents, information, or testimony subject to this provision agrees to be bound by the terms

                                                                23   and conditions of this Protective Order, and further agrees that any disputes or issues relating to

                                                                24   the application, interpretation, or use of the Protective Order will be resolved by the Court in

                                                                25   which this litigation is proceeding.

                                                                26             Disputing Confidentiality Designations
                                                                27             14.       This Protective Order covers documents, testimony, or other information that the

                                                                28   Designating Party (including a third party) believes in good faith contains Confidential

                                                                     3102395 (5940-25)                               Page 5 of 15
                                                                 1   Information and so designates as “CONFIDENTIAL” on the document, testimony, or other

                                                                 2   information. If only a portion of the document, testimony, or other information qualifies for

                                                                 3   protection under this Protective Order, the Designating Party must designate for protection only

                                                                 4   those parts of document, testimony, or other information that so qualify. Mass, indiscriminate,

                                                                 5   or routinized designations are prohibited.

                                                                 6             15.       Information that is in the public domain, or becomes part of the public domain

                                                                 7   through no violation of this Protective Order, including but not limited to documents or

                                                                 8   testimony presented at public proceedings in this lawsuit when such information is not presented

                                                                 9   under seal, may not be designated as “CONFIDENTIAL” or may lose its confidential status as a

                                                                10   result of such disclosure. This provision shall not apply to any information that is in the public

                                                                11   domain as a result of violation of this Protective Order or any other Court order with respect to
                    TEL: (702) 362-7800 / FAX: (702) 362-9472
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12   such information.
                            Las Vegas, Nevada 89145




                                                                13             16.       Designation in conformity with this Protective Order requires:

                                                                14                       For documents, the Designating Party shall label as “CONFIDENTIAL” each

                                                                15   page of the document that contains protected material. If only a portion or portions of the

                                                                16   material on a page qualifies for protection, the Designating Party also must clearly identify the

                                                                17   protected portions(s) by making an appropriate marking in the margins.

                                                                18                       For testimony given at deposition, the Designating Party shall identify on the

                                                                19   record, before the close of the deposition, that some or all of the testimony or exhibits in the

                                                                20   deposition may be confidential. The Designating Party shall have 14 days after the receipt of the

                                                                21   transcript and exhibits to designate such information, or portions of such information, as

                                                                22   “CONFIDENTIAL.”

                                                                23                       For testimony given in other pretrial or trial proceedings, the Designating Party

                                                                24   shall identify on the record, before the close of the hearing or other proceeding, that some or all

                                                                25   of the testimony or exhibits in such hearings may be confidential. The Designating Party shall

                                                                26   have 14 days after the receipt of the transcript and exhibits to designate such information, or

                                                                27   portions of such information, as “CONFIDENTIAL.”

                                                                28

                                                                     3102395 (5940-25)                               Page 6 of 15
                                                                 1                       For information produced in some other form other than documentary and for any

                                                                 2   other tangible items, the Designating Party shall affix “CONFIDENTIAL” in a prominent place

                                                                 3   on the exterior of the container or containers in which the information or item is stored.

                                                                 4                       For any briefs, motions, or other pleadings filed with the Court that directly quote

                                                                 5   from, or describe or summarize in detail, any Confidential Information, such portions of the

                                                                 6   briefs, motions, or other pleadings shall be redacted and filed under seal in accordance with the

                                                                 7   terms of this Protective Order.

                                                                 8             17.       If it comes to a Designating Party’s attention that information or items that it

                                                                 9   designated for protection do not qualify for protection, the Designating Party must promptly

                                                                10   notify all other Parties that it is withdrawing the mistaken designation.

                                                                11             18.       If timely corrected, an inadvertent failure to designate qualified information or
                    TEL: (702) 362-7800 / FAX: (702) 362-9472
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12   items does not, standing alone, waive the Designating Party’s right to secure protection under
                            Las Vegas, Nevada 89145




                                                                13   this Protective Order for such material. Upon timely correction of a designation, the Parties in

                                                                14   receipt of such information must make reasonable efforts to assure that the material is treated in

                                                                15   accordance with the provisions of this Protective Order.

                                                                16             Disputing Confidentiality Designations
                                                                17             19.       If any Party objects to any designation of Confidential Information, that Party

                                                                18   may, after making a good-faith effort to resolve such objection, move on reasonable notice for an

                                                                19   order from the Court vacating the designation.              While such application is pending, the

                                                                20   information shall continue to be treated as Confidential pursuant to this Protective Order. This

                                                                21   paragraph is not intended to shift the burden of establishing confidentiality, which remains at all

                                                                22   times on the Designating Party.

                                                                23             20.       The Parties shall not be obligated to challenge the propriety of a “Confidential”

                                                                24   designation within any set period after receiving the designated information.

                                                                25             Demands by Others for Confidential Information
                                                                26             21.       If any other person, organization, or governmental entity demands by subpoena or

                                                                27   other appropriate authority the production of any Confidential Information produced to it by a

                                                                28   Party to this litigation, the Party receiving such demand shall immediately notify the Designating

                                                                     3102395 (5940-25)                               Page 7 of 15
                                                                 1   Party of such demand. At its option, the Designating Party may elect to challenge the demand

                                                                 2   and assert any applicable protections, and shall notify the person, organization, or governmental

                                                                 3   entity of its challenge within such time as required by law or required by compliance with the

                                                                 4   demand. When such a challenge is made, the Party who received the demand shall not produce

                                                                 5   any Confidential Information in the absence of consent by the Designating Party or an order by

                                                                 6   the issuing Court compelling production.

                                                                 7             End of Litigation
                                                                 8             22.       Absent written permission from the Designating Party or on further order of the

                                                                 9   Court, this Protective Order shall continue to be binding throughout and after the conclusion of

                                                                10   this litigation, including any settlements, appeals, and subsequent proceedings.

                                                                11             23.       After this case is closed in this Court, the Parties may seek the return of any
                    TEL: (702) 362-7800 / FAX: (702) 362-9472
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12   documents they filed under seal.
                            Las Vegas, Nevada 89145




                                                                13             24.       Within ninety (90) days after final adjudication of this case, including appeals or

                                                                14   resolution through settlement, unless otherwise agreed to in writing by an attorney of record for

                                                                15   the Designating Party, each Party shall either:

                                                                16                       (a)    assemble and return all Confidential Information, including all copies

                                                                17                              thereof, to the Party that produced it; or

                                                                18                       (b)    certify in writing that all such information has been destroyed, provided,

                                                                19                              however, that any other Party may seek to retain on a confidential basis

                                                                20                              any files or documents containing such material:

                                                                21                              (i)     as long as necessary as may be required by statute, regulation, or

                                                                22                                      rule; or

                                                                23                              (ii)    as long as necessary in order to satisfy obligations to insurers and

                                                                24                                      to make insurance recoveries.

                                                                25                       A Party who seeks to retain documents pursuant to subparagraph (b) above shall

                                                                26   promptly so advise the Party requesting return or destruction of such information of its intention.

                                                                27   Any disputes concerning the applicability of this paragraph shall be resolved by this Court.

                                                                28

                                                                     3102395 (5940-25)                                Page 8 of 15
                                                                 1             Miscellaneous
                                                                 2             25.       Agreeing to, producing, or receiving Confidential Information or otherwise

                                                                 3   complying with this Protective Order shall not:

                                                                 4                       (a)    Prejudice the Parties’ rights to object to the production of documents they

                                                                 5                              consider not subject to discovery;

                                                                 6                       (b)    Prejudice the Parties’ rights to object to the authenticity, relevance, or

                                                                 7                              admissibility into evidence of any document, testimony, or other evidence;

                                                                 8                       (c)    Prevent the Parties from agreeing to alter or waive any portion of this

                                                                 9                              Protective Order with respect to any particular piece of Confidential

                                                                10                              Information; or

                                                                11                       (d)    Prevent any Party from seeking from the Court a modification of this
                    TEL: (702) 362-7800 / FAX: (702) 362-9472
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12                              Protective Order, including, but not limited to, additional protection with
                            Las Vegas, Nevada 89145




                                                                13                              respect to the confidentiality of any information.

                                                                14             26.       In the event additional parties join or are joined in this litigation, they shall not

                                                                15   have access to Confidential Information until the newly-joined party, by its counsel, has

                                                                16   executed and, at the request of any Party, filed with the Court, its agreement to be fully bound by

                                                                17   this Protective Order.

                                                                18             27.       The Parties agree to be fully bound by this Protective Order pending its entry by

                                                                19   the Court, and any violation of this Protective Order shall be subject to the same sanctions and

                                                                20   penalties as if the Protective Order has been entered.

                                                                21             28.       The inadvertent production of material protected by the attorney-client privilege,

                                                                22   the attorney work product doctrine, or other privilege or protection (“Protected Material”) does

                                                                23   not waive, estop, or prevent the producing Party from asserting any privilege or other ground for

                                                                24   withholding such Protected Material in the course of discovery in this case. A producing Party

                                                                25   shall have ninety (90) days after one of its counsel in this case becomes aware that information

                                                                26   containing arguably Protected Material has been produced during which to request its return;

                                                                27   otherwise, any claim of protection for the Protected Material shall be deemed presumptively

                                                                28   waived.

                                                                     3102395 (5940-25)                                Page 9 of 15
                                                                 1                       All such requests to return Protected Material shall be in writing to lead counsel

                                                                 2   for all Parties and shall identify the produced Protected Material by Bates range(s).            If a

                                                                 3   producing Party timely requests the return of Protected Material, any Party to which such

                                                                 4   Protected Material was produced shall, within seven (7) days after the request:

                                                                 5                       (a)    Delete the produced Protected Material and all data associated with such

                                                                 6                              Protected Material (including images and metadata such as extracted text)

                                                                 7                              from any database or document management system containing the

                                                                 8                              Protected Material and associated data;

                                                                 9                       (b)    Return to the producing Party any disk or other media containing

                                                                10                              Protected Material;

                                                                11                       (c)    Return to the producing Party or destroy all paper copies of Protected
                    TEL: (702) 362-7800 / FAX: (702) 362-9472
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12                              Material;
                            Las Vegas, Nevada 89145




                                                                13                       (d)    Request in writing that any third party to whom the Protected Material was

                                                                14                              provided do the same as the above; and

                                                                15                       (e)    Provide a written certification to the producing Party that the receiving

                                                                16                              Party has followed such procedures.

                                                                17                       The receiving Party has the responsibility to take reasonable steps to ensure that

                                                                18   any third party to which it provided information produced in this litigation that a producing Party

                                                                19   later claims is Protected Material is destroyed or returned as outlined herein.

                                                                20                       If the receiving Party wishes to challenge the producing Party’s claim of

                                                                21   protection as to the Protected Material, the receiving Party may file a motion with this Court to

                                                                22   compel production of such Protected Material.

                                                                23                       The Parties agree, and the Court hereby orders, that production of Protected

                                                                24   Material cannot provide a basis for any third party to seek disclosure or production of the

                                                                25   material viewed based on waiver, abandonment, estoppel, prior disclosure, or any other theory,

                                                                26   claim, or argument. The production of Protected Material shall not waive any claim of privilege

                                                                27   or protection in any other federal or state proceeding.

                                                                28             29.       This Protective Order may be executed in counterparts.

                                                                     3102395 (5940-25)                                Page 10 of 15
                                                                 1             30.       In the event any provision of this Protective Order shall be held to be illegal,

                                                                 2   unenforceable, or inoperative as a matter of law, the remaining provisions shall remain in full

                                                                 3   force and effect unless such construction shall substantially frustrate the purpose and intent of

                                                                 4   this Protective Order.

                                                                 5             31.       In the event of breach of this Protective Order, the Parties expressly acknowledge

                                                                 6   that the non-breaching Party shall be entitled to specific performance of the terms of this

                                                                 7   Protective Order or other injunctive relief.           The Parties expressly stipulate, agree, and

                                                                 8   acknowledge that an unauthorized release of the Confidential Information is a breach of this

                                                                 9   Protective Order, and that damages arising from such a breach are not adequately relieved

                                                                10   through pecuniary compensation, are not reasonably quantifiable, and are immediately

                                                                11   irreparable.
                    TEL: (702) 362-7800 / FAX: (702) 362-9472
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12             IT IS SO STIPULATED.
                            Las Vegas, Nevada 89145




                                                                13   DATED this 22nd day of March, 2019.                   DATED this 22nd day of March, 2019.

                                                                14         KOLESAR & LEATHAM                                    ALVERSON TAYLOR & SANDERS
                                                                15
                                                                     By: /s/ Nicholas J. Fox, Esq.                         By: /s/ Leanne Sanders, Esq.
                                                                16       MATTHEW T. DUSHOFF, ESQ.                              LEANNE SANDERS, ESQ.
                                                                         Nevada Bar No. 004975                                 Nevada Bar No. 00390
                                                                17       WILLIAM D. SCHULLER, ESQ.                             COURTNEY CHRISTOPHER, ESQ.
                                                                         Nevada Bar No. 011271                                 Nevada Bar No.: 012717
                                                                18       400 South Rampart Boulevard, Suite 400                6605 Grand Montecito Parkway, #200
                                                                         Las Vegas, NV 89145                                   Las Vegas, Nevada 89149
                                                                19       Additional Counsel (Pro Hac Vice)
                                                                         JEFFREY A. SOBLE, ESQ.                                 -and-
                                                                20       STEPHANIE ADAMO, ESQ.
                                                                         FOLEY & LARDNER LLP                                    THOMAS M. KLEIN, ESQ. - (Pro Hac Vice)
                                                                21       321 North Clark Street, Suite 2800                     KLEIN THOMAS
                                                                         Chicago, IL 60654-5313                                 20 East Thomas Rd., Ste. 2200
                                                                22       -and-                                                  Phoenix, AZ 85012
                                                                         NICHOLAS J. FOX, ESQ.
                                                                23       FOLEY & LARDNER LLP                                    Attorneys for Defendant
                                                                         3759 Valley Centre Drive, Suite 300                    Kia Motors America, Inc.
                                                                24       San Diego, CA 92130

                                                                25         Attorneys for Defendants
                                                                           Enterprise Leasing Company-West, LLC,
                                                                26         and Enterprise Rent-A-Car Company of
                                                                           Lost Angeles, LLC
                                                                27
                                                                     [signatures continued on next page]                   [signatures continued on next page]
                                                                28

                                                                     3102395 (5940-25)                              Page 11 of 15
                                                                 1   DATED this 22nd day of March, 2019.         DATED this 22nd day of March, 2019.

                                                                 2         LADAH LAW FIRM                            MESSNER REEVES LLP
                                                                 3
                                                                     By: /s/ Joseph C. Chu, Esq.                 By: /s/ Virginia T. Tomova, Esq.
                                                                 4       JOSEPH C. CHU, ESQ.                         VIRGINIA T. TOMOVA, ESQ.
                                                                         Nevada Bar No. 011082                       Nevada Bar No. 12504
                                                                 5       517 S. Third Street                         8945 West Russell Road, Suite 300
                                                                         Las Vegas, NV 89101                         Las Vegas, Nevada 89148
                                                                 6
                                                                           Attorneys for Plaintiffs                  Attorneys for Counter-Defendant
                                                                 7                                                   Krishnaben Jariwala

                                                                 8   ///

                                                                 9   ///

                                                                10   ///

                                                                11   ///
                    TEL: (702) 362-7800 / FAX: (702) 362-9472
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12   ///
                            Las Vegas, Nevada 89145




                                                                13   ///

                                                                14   ///

                                                                15   ///

                                                                16   ///

                                                                17   ///

                                                                18   ///

                                                                19   ///

                                                                20   ///

                                                                21   ///

                                                                22   ///

                                                                23   ///

                                                                24   ///

                                                                25   ///

                                                                26   ///

                                                                27   ///

                                                                28   ///

                                                                     3102395 (5940-25)                     Page 12 of 15
                                                                 1                   ORDER ON STIPULATED PROTECTIVE ORDER
                                                                 2             Having read and considered the foregoing Stipulated Protective Order, submitted jointly

                                                                 3   by Plaintiffs Chetnaben Jariwala, Hardik Jariwala, Pooja Jariwala, Krishnaben Jariwala, Yogesh

                                                                 4   Jariwala, Renuka Patel, Daxaben Jariwala, Herisan Jariwala, Abhisek Jariwala, and Robert

                                                                 5   Ansara (as Special Administrator of the Estate of Kiritkumar Jariwala, deceased); Defendants

                                                                 6   Enterprise Leasing Company—West, LLC, Enterprise Rent-A-Car Company of Los Angeles,

                                                                 7   LLC, and Kia Motors America, Inc.; Counter-Claimant Enterprise Leasing Company—West,

                                                                 8   LLC; and Counter-Defendant Krishnaben Jariwala, and GOOD CAUSE APPEARING, the
                                                                 9   Court hereby ORDERS as follows:
                                                                10             The Stipulated Protective Order is hereby ENTERED by the Court.
                                                                11             IT IS SO ORDERED.
                    TEL: (702) 362-7800 / FAX: (702) 362-9472
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12                       DATED this 22nd day of March, 2019.
                            Las Vegas, Nevada 89145




                                                                13

                                                                14                                                 Hon. Cam Ferenbach
                                                                                                                   United States Magistrate Judge
                                                                15

                                                                16

                                                                17

                                                                18

                                                                19

                                                                20

                                                                21

                                                                22

                                                                23

                                                                24

                                                                25

                                                                26

                                                                27

                                                                28

                                                                     3102395 (5940-25)                           Page 13 of 15
                                                                 1                        CERTIFICATION OF APPROVAL OF CONTENT
                                                                 2             I, Nicholas J. Fox, counsel for Defendants Enterprise Leasing Company—West, LLC,

                                                                 3   and Enterprise Rent-A-Car Company of Los Angeles, LLC, hereby certify that the required

                                                                 4   parties have approved and accepted the content of the foregoing Stipulated Protective Order, and

                                                                 5   that I have obtained authorization from all counsel for all parties for their respective electronic

                                                                 6   signatures on the foregoing Stipulated Protective Order.

                                                                 7             DATED this 22nd day of March, 2019.

                                                                 8                                                     KOLESAR & LEATHAM
                                                                 9
                                                                                                                  By: /s/ Nicholas J. Fox, Esq.
                                                                10                                                    MATTHEW T. DUSHOFF, ESQ.
                                                                                                                      Nevada Bar No. 004975
                                                                11                                                    WILLIAM D. SCHULLER, ESQ.
                    TEL: (702) 362-7800 / FAX: (702) 362-9472




                                                                                                                      Nevada Bar No. 011271
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12                                                    400 South Rampart Boulevard, Suite 400
                                                                                                                      Las Vegas, NV 89145
                            Las Vegas, Nevada 89145




                                                                13                                                    Additional Counsel (Pro Hac Vice)
                                                                                                                      JEFFREY A. SOBLE, ESQ.
                                                                14                                                    STEPHANIE ADAMO, ESQ.
                                                                                                                      FOLEY & LARDNER LLP
                                                                15                                                    321 North Clark Street, Suite 2800
                                                                                                                      Chicago, IL 60654-5313
                                                                16                                                    -and-
                                                                                                                      NICHOLAS J. FOX, ESQ.
                                                                17                                                    FOLEY & LARDNER LLP
                                                                                                                      3759 Valley Centre Drive, Suite 300
                                                                18                                                    San Diego, CA 92130

                                                                19                                                     Attorneys for Defendants
                                                                                                                       Enterprise Leasing Company-West, LLC, and
                                                                20                                                     Enterprise Rent-A-Car Company of Lost
                                                                                                                       Angeles, LLC
                                                                21

                                                                22

                                                                23

                                                                24

                                                                25

                                                                26

                                                                27

                                                                28

                                                                     3102395 (5940-25)                          Page 14 of 15
                                                                 1                                     CERTIFICATE OF SERVICE
                                                                 2             I hereby certify that I am an employee of Kolesar & Leatham, and that on the 22nd day of

                                                                 3   March, 2019, I caused to be served a true and correct copy of foregoing STIPULATED
                                                                 4   PROTECTIVE ORDER AND PROPOSED ORDER ON SAME in the following manner:
                                                                 5             (ELECTRONIC SERVICE) Pursuant to Rule 5-4 of the Local Rules of Civil Practice of

                                                                 6   the United States District Court for the District of Nevada, the above-referenced document was

                                                                 7   electronically filed on the date hereof and served through the Notice of Electronic Filing

                                                                 8   automatically generated by that Court’s facilities and to the those parties listed below:

                                                                 9
                                                                                                                        /s/ Kristina R. Cole
                                                                10                                                      An Employee of KOLESAR & LEATHAM
                                                                11
                    TEL: (702) 362-7800 / FAX: (702) 362-9472
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12
                            Las Vegas, Nevada 89145




                                                                13

                                                                14

                                                                15

                                                                16

                                                                17

                                                                18

                                                                19

                                                                20

                                                                21

                                                                22

                                                                23

                                                                24

                                                                25

                                                                26

                                                                27

                                                                28

                                                                     3102395 (5940-25)                           Page 15 of 15
